Cite as 2014 Ark. App. 621

                   ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-14-609


                                                  Opinion Delivered November   5, 2014

ASHLEY McPHERSON                                  APPEAL FROM THE CRAIGHEAD
                               APPELLANT          COUNTY CIRCUIT COURT,
                                                  WESTERN DISTRICT
V.                                                [No. JV-2013-281]

                                                  HONORABLE CINDY THYER, JUDGE
ARKANSAS DEPARTMENT OF HUMAN
SERVICES and MINOR CHILDREN                       AFFIRMED; MOTION TO WITHDRAW
                       APPELLEES                  GRANTED



                               LARRY D. VAUGHT, Judge

       Appellant Ashley McPherson appeals the April 25, 2014 order of the Craighead County

Circuit Court terminating her parental rights to her two children, J.S. (born May 25, 2012) and

N.S. (born September 13, 2013). Pursuant to Linker-Flores v. Arkansas Department of Human

Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i) (2014),

McPherson’s counsel has filed a no-merit brief and a motion to withdraw, alleging that there

are no meritorious grounds for appeal. McPherson was given an opportunity to file pro se

points for reversal but declined to do so. We affirm the termination and grant the motion to

withdraw.

       The Department of Human Services (DHS) initiated the case on September 13, 2013,

after receiving a report that McPherson tested positive for methamphetamine, amphetamine,
                                 Cite as 2014 Ark. App. 621

THC, and benzodiazepine at the time of N.S.’s birth. When N.S.’s urine was tested, it was

positive for methamphetamine. As a result, both N.S. and J.S. were taken into DHS custody.

       The children were adjudicated dependent-neglected due to parental unfitness based on

the positive drug screens on McPherson and N.S. at N.S.’s birth. The trial court set a goal of

reunification. The court also ordered McPherson to cooperate with DHS and to comply with

the case plan, which required her to do the following: remain drug-free; submit to random drug

screens; submit to a drug-and-alcohol assessment and a psychological evaluation; submit to and

complete in-patient drug rehabilitation; complete parenting classes and demonstrate improved

parenting; maintain stable, clean, and safe housing; maintain income sufficient to support the

children; keep DHS informed of a current address, notify DHS of changes in address or marital

status, and maintain weekly contact with her case worker; and visit with her children on a

regular basis.

       The case continued with little improvement in McPherson’s circumstances, and on

February 25, 2014, DHS petitioned for termination of her parental rights, alleging that

termination was in the children’s best interest and that McPherson was unfit under three

grounds: (1) Arkansas Code Annotated section 9-27-341(b)(3)(B)(i)(a), which allows for

termination if, essentially, the children have remained out of the home in excess of twelve

months and the conditions that brought the children into care had not been corrected despite

the offer of meaningful services by DHS; (2) Arkansas Code Annotated section 9-27-

341(b)(3)(B)(iv), which allows for termination if the parent has abandoned the child; and (3)

Arkansas Code Annotated section 9-27-341(b)(3)(B)(ix)(a)(4), which allows for termination if


                                              2
                                 Cite as 2014 Ark. App. 621

the parent has previously had parental rights involuntarily terminated to a sibling of the

juveniles.1

       After a hearing, the trial court found that the statutory grounds alleged in the petition

had been proved by clear and convincing evidence and that it was in the children’s best interest

to terminate parental rights, considering the likelihood that they would be adopted2 and the

potential harm caused by returning them to McPherson’s custody. The trial court entered an

order granting the petition on April 25, 2014.

       In compliance with Linker-Flores, and Rule 6-9(i), McPherson’s counsel has examined

the record for adverse rulings and has adequately discussed why there is no arguable merit to

an appeal of the decision to terminate McPherson’s parental rights. Counsel has also adequately

discussed why there is no merit to an appeal of the only other adverse ruling—the trial court’s

denial of McPherson’s motion to continue the termination hearing despite her absence at the

hearing.3




       1
         Regarding each ground, DHS representatives testified that McPherson failed to comply
with all facets of the case plan; that she visited with the children only three times during the
pendency of the case and had not seen the children in four months; and that parental rights to
her five other children—siblings of J.S. and N.S.—had previously been involuntarily
terminated.
       2
        Caseworker Leslie Craig testified that the children were adoptable and that they were
currently in a home with a family who had expressed a desire to adopt them. This testimony
was not challenged. This court has held such evidence sufficient to support the element of the
best-interest analysis. Wilhite v. Ark. Dep’t of Human Servs., 2014 Ark. App. 461, at 3 n.1.
       3
        The record reflects that there was a subsequent termination hearing held three weeks
later and that McPherson was permitted to testify at that hearing.

                                                 3
                                Cite as 2014 Ark. App. 621

       Having carefully examined the record and the no-merit brief, we hold that McPherson’s

counsel has complied with the requirements for a no-merit parental-rights-termination appeal

and that the appeal is wholly without merit. We therefore affirm the termination of

McPherson’s parental rights to J.S. and N.S. by memorandum opinion, In re Memorandum

Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985), and grant the motion to withdraw.

       Affirmed; motion to withdraw granted.

       GLOVER and WOOD, JJ., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.

       No response.




                                             4